DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Fig. 2-6 corresponding to claim(s) 1-23 in the reply filed on 8/2/22 is acknowledged.
No claim(s) is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim.     

 Priority
Acknowledgement is made of applicant's claim for foreign application number CN 201811095593.9  filed on 9/19/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/21 and 8/1/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and System of Image Processing with Composition and Display of Regions of Interest.

Drawings
The drawings were received on 3/16/21. These drawings are acceptable.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-15 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadono (US 6,643,414).

Regarding claim 1, Kadono discloses an image processing method performed by a device (see fig. 2), comprising: acquiring composition indication information (see fig. 1; see O10 in fig. 3) for indicating a composition  (see 12 in fig. 3) and display manner (see fig. 13a) of regions of interest (ROIs) (see BBOX in fig. 1) in a video image (see VOP in fig. 1); and generating a media stream (see t1 in fig. 2) of the video image based on at least the composition indication information.

Regarding claim 2, Kadono further discloses wherein the image processing method further comprises: acquiring feature information of each ROI in the ROIs (e.g. see 40 in fig. 3), and generating the media stream of the video image based on the composition indication information comprises: generating the media stream of the video image based on at least the composition indication information and the feature information (see o3 in fig. 3).

Regarding claim 3, Kadono further discloses wherein the composition indication information comprises at least one of the following: first indication information for indicating splicing and display of the ROIs, second indication information for indicating fusion and display of the ROIs, third indication information for indicating nesting and display of the ROIs, fourth indication information for indicating scaling and display of the ROIs, fifth indication information for indicating rotation and display of the ROIs, and sixth indication information for indicating cropping and display of the ROIs (e.g. see cropping 12 in fig. 3 for fig. 13a).

Regarding claim 4, Kadono further discloses wherein the feature information of the each ROI comprises position information and/or coding quality indication information of the ROI (see 14 and 40 in fig. 3), the position information of the ROI comprises coordinate information of one or more specific positions of the ROI, and length and width values of the ROI (see width and height in fig. 1).

Regarding claim 5, Kadono further discloses wherein the media stream comprises description data (e.g. see 40 in fig. 3); and generating the media stream of the video image based on the composition indication information and the feature information comprises: writing the composition indication information and the feature information into the description data to generate the media stream (see 14-15 and 40 in fig. 3).

Regarding claim 6, Kadono further discloses wherein the description data comprises at least one of the following: supplemental enhancement information (see 50 in fig. 7), video usability information, and a system layer media attribute description unit.

Regarding claim 14, Kadono further discloses comprising: receiving a video stream and description data of a video image (see o7 in fig. 8); parsing the description data to obtain composition indication information of regions of interest (ROIs) (see 19, 21 and 20 in fig. 8); and controlling, according to the composition indication information, composition, playback and display of images of the ROIs in the video stream (see fig. 13a).

Regarding claim 15, the claim(s) recite analogous limitations to claims 1 and 14, and is/are therefore rejected on the same premise.

Regarding claim 21, Kadono further discloses wherein the storage medium stores one or more computer programs (e.g. see C8, L15-24), and the one or more computer programs can be executed by one or more processors (e.g. see C8, L15-24), so as to implement the operations of the image processing method according to claim 1.

Regarding claim 22, Kadono further discloses wherein the storage medium stores one or more computer programs (e.g. see C8, L15-24), and the one or more computer programs can be executed by one or more processors (e.g. see C8, L15-24), so as to implement the operations of the image processing method according to claim 14.

Regarding claim 23, Kadono further discloses wherein the storage medium stores one or more computer programs (e.g. see C8, L15-24), and the one or more computer programs can be executed by one or more processors (e.g. see C8, L15-24), so as to implement the operations of the image processing method according to claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono in view of Kang et al. (US 2012/0201306).

Regarding claim 7, Kadono further discloses wherein the media stream further comprises a video stream (e.g. see MPEG in C1, L53), and the image processing method further comprises: acquiring the ROIs of the video image (see 11 in fig. 3), dividing associated images of the ROIs in a same image frame into at least one slice unit, and performing independent coding on the at least one slice unit to generate a first video stream of the video image; and/or, acquiring the ROIs of the video image (see 13c and 13d in fig. 13), compositing associated images of the ROIs in a same image frame according to the composition indication information to form an image frame to be processed (see fig. 13a).
Although Kadono discloses coding to generate the second video stream of the ROIs (e.g. see o3a in fig. 2), it is noted that Kadono does not provide the particular of dividing the image frame to be processed into the at least one slice unit, and coding the at least one slice unit to generate a second video stream of the ROIs.
However, Kang discloses an image processing method encoding ROI of dividing the image frame to be processed into the at least one slice unit, and coding the at least one slice unit to generate a second video stream of the ROIs (e.g. see ¶ [0018]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kang teachings of ROI coding with slice into Kadono ROI coding for the benefit of realizing method of VOP for compatibility with industry standard video coding.

Regarding claim 9, Kadono further discloses comprising: storing the media stream or sending the media stream to a target node (see o3 in fig. 3).

Regarding claim 10, the references further discloses before sending the media stream to the target node, further comprising: receiving an acquisition request of the target node for the video image (see Kang “Requested ROI ID” in fig. 7).

Regarding claim 11, the references further discloses wherein sending the media stream to the target node comprises: parsing identifier information of an acquired content indicated by the acquisition request (see Kang “Requested ROI ID” in fig. 7), and sending the media stream to the target node according to the identifier information (see Kang 822 in fig. 8).

Regarding claim 12, the references further discloses wherein sending the media stream to the target node according to the identifier information comprises at least one of the followings: when the identifier information is a first identifier, sending the first video stream and the description data to the target node (see Kang 820 in fig. 8); when the identifier information is a second identifier, extracting the at least one slice unit of the ROIs in the first video stream and the description data, and sending the at least one slice unit and the description data to the target node; and when the identifier information is a third identifier, sending the second video stream and the description data to the target node.


Claims 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono in view of Dollens (US 2014/0052549).

Regarding claim 13, Kadono does not disclose wherein the video image is a panoramic video image.
However, Dollens discloses that one type of video image commonly used is a panoramic video image (e.g. see ¶ [0118]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Dollens teachings of panoramic video image into Kadono video image for the benefit of incommoding a variety of types of captured images.

	
Regarding claims 18-20, Kadono does not discloses the method operating in a network system.
However, Dollens discloses a common industry practice networking comprising: a network device (see 11-12 in fig. 1A) and a terminal (see 12’ in fig. 1A), wherein the network device comprises a first processor (e.g. see 12 in fig. 1A), a first memory (see 22 in fig. 1A), and a first communication bus (see 12 and 22 in fig. 1A), the terminal comprises a second processor (see 12’ in fig. 1A), a second memory (see 12’ in fig. 1A), and a second communication bus (see 12’ and 24 in fig. 1A), wherein the first communication bus is configured to implement connection and communication between the first processor and the first memory (see 12 and 22 in fig. 1A); the second communication bus is configured to implement connection and communication between the second processor and the second memory (see 12’ in fig. 1A); and the first processor is configured to execute one or more computer programs stored in the first memory (see 12 in fig. 1A), and the second processor is configured to execute one or more computer programs stored in the second memory so as to implement the operations of the image processing method according to claim 15 (see 12’ in fig. 1A).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Dollens teachings of networking into Kadono transmission as an upgrade for the benefit of accommodating the popular remote viewing experience.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Polo et al. (US 2014/0051513), discloses displaying objects of interest.
2.	Crossen (US 2012/0140067), discloses cropping video images for transmittal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485